DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This Non-Final Rejection is in response to the Request for Continued Examination (RCE) filed on October 26, 2020.  Claims 25-42 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The overlay feature was not set forth in the original specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A.	 In Claim 25, “a second portion of the display screen displays an identification of a copy-paste passage for the medical document” is indefinite because it is not clear whether this second portion is displaying the portion of the medical document shown in the first portion with the copy-paste passage identified or whether this second-portion shows the original document from which the passage shown in the first portion was copied and pasted from. Appropriate correction and/or clarification is required.  For the purposes of examination, the Office will interpret this limitation to read on both of the above set forth interpretations.
B.	“Match indicator” in Claim 25 is indefinite because it is not clear whether this is a numeric, visual or mechanical indicator. Appropriate correction and/or clarification is required.  For the purposes of examination, the Office will interpret “match indicator” to include numeric, visual or mechanical indicators.
C.	In Claim 30, “a numerical ranking” is indefinite because it is not clear what other documents the risk level is being ranked against.  Appropriate correction and/or clarification is required. For the purposes of examination, the Office will interpret this limitation to read on any risk level that articulates a relative (potential) risk level such as a percentage.  
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 25-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 25-41 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 2A
Claim 25 recites, in part, displaying various documents or various portions of documents and computing and then displaying numeric metrics related to these displayed documents. These steps correspond to concepts identified as abstract ideas by the courts, such as "an idea of itself” in Alice. An example of “an idea of itself" is the concept of collecting and analyzing information to detect misuse and notifying a user when misuse is detected, identified by the court in FairWarning as an abstract idea (see MPEP 2106.04(a)(2) Part (II)). In the present case, medical documents are received or collected, the information within the documents are analyzed for copied text, and the results are outputted for the user. 
The abstract idea set forth in the claims is a subset of making an observation, evaluation or judgment.  See MPEP 2106.04(a)(2), subsection III.
Any element(s) from respective dependent claims not specifically addressed below under the second step of the analysis is/are further part of the abstract idea as identified by Examiner for that specific dependent claim. Any element(s) not addressed under step two for a particular claim shall be understood to be part of the abstract idea identified by the Examiner to which that particular claim is directed. If a claim is not addressed below under the second step, it shall be understood that the claim was determined to not comprise any additional elements beyond those that have been determined to be part of the abstract idea for that particular claim.
Depending claims 26-42 include all of the limitations of  claims 25, and therefore likewise incorporate the above described abstract idea. The claims as a whole are therefore directed to an abstract idea.
Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Appended well-understood, routine and conventional activities previously known to the industry requiring no more than a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry (see MPEP 2106.05d(II)). Examiner points to applicants own specification at ¶ [0076]. 
Specifically, the additional element, the computing device of claims 25-41 is a generic computing components. As evidence, examiner points to applicant’s own original specification at ¶ [0076], where said computing devices and processor are generic computing components capable of executing instructions and storing information, which are functions of a generic computer that are well-understood, routine, and conventional activities previously known to the industry (see MPEP 2106.05d(II)).
As previously found by the courts, well-understood, routine and conventional functions of generic computer components include performing repetitive calculations, receiving, processing, and storing data, electronic record keeping, automating mental tasks, and receiving or transmitting data over a network. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. Paragraph [0076] of the instant application proves the disclosed embodiments extend to all functionally equivalent structures, and thus are well-understood, routine, and conventional.
The newly added limitation which sets forth that the computing device determines whether the copy-paste passage has an intra-document conflict can be performed by a human without the use of a computer or any technological device. For example, the conflict could be a spelling of a word or proper noun or a tense or a font.  A human could determine that such an intradocument conflict exists by mere observation. 
Claims 25-41 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent Claims
The additional limitations that the dependent claims set forth do not render any of these claims subject matter eligible.
With regard to Claims 26, this is an obvious design choice which applies to non-technological elements such an easels and non-technological displays.
With regard to Claim 27, the use of natural-language processing without providing further details is deemed insignificant extra-solution activity and this technique is merely applying this technique to make a manual process merely faster which does not render this claim subject matter eligible. See MPEP 2106.05(g).
With regard to Claims 28-30, 34-36 and 37-41 these claims merely criteria for how the risk level of a document is communicated.  
With regard to Claims 31-33 and 42, these claims set forth techniques that can be performed by a human without the use of a computer or technological device.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 25-26, 28-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Are Electronic Medical Records Trustworthy?, published 2003 by AMIA Symposium Proceedings (hereinafter referred to as AMIA), in view of Plagiarism Checkers: Dispelling 5 Misunderstandings, published April 19, 2014 (hereinafter referred to as Plagiarism) and in further view of US Patent Number 9.372,858 to Vagell.
	(A)	As per claim 25,  AMIA teaches a computer implemented method for displaying a display screen comprising a medical output on an electronic display device (AMIA: Abstract), wherein:
	a first portion of the display screen displayed a medical document (AMIA: Abstract and Page 4 of the PDF file—Figure 1);
	a second portion of the display screen displays an identification of a copy-paste passage for the medical document  and a match indicator (e.g. marked-up progress notes) for the copy-paste passage (AMIA: Abstract and Page 4 of the PDF file—Figure 1);
	a computing device determines that the copy-paste passage was copied from a portion of another medical document (AMIA: Page 3 of the PDF file—4th paragraph);
	the computing device determines the risk level (AMIA: Page 3 of the PDF File—Table 1).
	AMIA teaches a risk level for the medical document AMIA: Page 3 of the PDF File, Table 1).  This risk level is not displayed on a third portion of the display screen.  However, the Office takes the position that this difference is an obvious design choice and, at the time the instant invention was filed, one of ordinary skill in the art would have been motivated to have modified AMIA in this manner to make the user-interface more user-friendly to communicate vital information.
	AMIA does not teach the following limitations which are taught by Plagiarism (Plagiarism: Page 2 of the PDF File, 3rd paragraph):
	the computing device determines a percentage match between the copy-paste passage and the portion of another medical document and displays the percentage match as the match indicator, where the percentage match indicates a percentage of identical text between copy-paste passage and the portion of another medical document 
	At the time the instant invention was filed, it would have been obvious for one of ordinary skill in the art to have modified AMIA with these above, aforementioned teachings from Plagiarism with the motivation of having a means of determining the likelihood that a portion of a document is from another source, as suggested in Plagiarism (Plagiarism: Page 2 of the PDF File, 3rd paragraph).
	AMIA teaches that the computing device determines the risk level (AMIA: Page 3 of PDF File, Table 1), however, this risk level is not determined by a percentage of match.  
	At the time the instant invention was filed, it would have been obvious for one of ordinary skill in the art to have modified AMIA with these above, aforementioned teachings from Plagiarism with the motivation of having a means using a precise numeric metric to determine risk level to give a user an indication of a likelihood that a portion of a document is from another source, as suggested in Plagiarism (Page 2 of the PDF File, 3rd paragraph).
	In AMIA in view of Plagiarism, there is no teaching nor suggestion or making a determination of whether a passage has an intradocument conflict and there is also no teaching or suggestion of determining the risk level based on the copy-paste passage having an intradocument conflict, however, this feature is taught in Vagell (Vagell: Col. 1, Ln. 44-65; Col. 6, Ln. 20-55; Col. 7, Ln. 60-Col. 8, Ln. 42; Col. 10, Ln. 23-65 and Col. 12, Ln. 16-45).  
	At the time the instant invention was filed, it would have been obvious for one of ordinary skill in the art to have modified AMIA in view of Plagiarism with these above, aforementioned teachings from Vagell by applying the consistency robot of Vagell to the copy-paste passage of AMIA in view of Plagiarism and also by taking this consistency metric into account when determining the risk level disclosed in the combined teachings of AMIA in view of Plagiarism.  One of ordinary skill in the art would have been motivated to making this modification with the motivation of having a means of enabling a user to get automated suggestions while editing a document, as suggested in Vagell (Vagell: Col. 1, Ln. 44-65).
	(B)	As per claims 26, 28-30, 32, 34-35, 38 and 40, these features are obvious design choices for a software program or a user interface and the motivation for motivation for modifying the combined teachings of AMIA in view of Plagiarism in further view of Vagell with these features is the meet the needs of the software user base.
	(C)	As per claim 31, in the combined teachings of AMIA in view of Plagiarism in further view of Vagell, a fourth portion of the display screen displays a selectable option to view the medical document with the copy-paste  passage highlighted (AMIA:  Page 4 of the PDF file, Figure 1).
	 (D)	As per claim 33, in the combined teachings of AMIA in view of Plagiarism in further view of Vagell, the second portion of the display screen displays as the identification of the copy-paste passage a region in which the copy-paste passage resides (AMIA: Page 4 of the PDF file, Figure 1).
	(E)	As per claim 36-37, in the combined teachings of AMIA in view of Plagiarism in further view of Vagell, the computing device determines the percentage match (i.e. risk level) only when the percentage of identical text is greater than a particular minimum number of words and the particular number of minimum words is based on user feedback (AMIA: Page 3 of the PDF file, left column, paragraph 3 under “Methodology”).
	(F)	As per claim 39, in the combined teachings of AMIA in view of Plagiarism in further view of Vagell, the computing device displays a visual indication of the portion of the copy-paste passage (AMIA: Page 4 of the PDF file, Figure 1).
	(G)	As per claim 42, in the combined teachings of AMIA in view of Plagiarism in further view of Vagell if the copy-paste passage has an intradocument conflict, the computing device outputs an indication of the copy-past passage and conflicted text for the intradocument conflict (Vagell: Figure 5 and Col. 8, Ln. 5-43).  The motivation for making this modification to the combined teachings of AMIA in view of Plagiarism is the same as that set forth, above, in the rejection of Claim 25.  
12.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Are Electronic Medical Records Trustworthy?, published 2003 by AMIA Symposium Proceedings (hereinafter referred to as AMIA), in view of Plagiarism Checkers: Dispelling 5 Misunderstandings, published April 19, 2014 (hereinafter referred to as Plagiarism) in further view of Vagell, as applied to Claim 25, and even in further view of “SNITCH: A Software Tool for Detecting Cut and Paste Plagiarism” by Niezgoda et al. (hereinafter referred to as Niezgoda).
(A)	As per claim 27, the combined teachings of AMIA in view of Plagiarism in further view of Vagell do not teach that the computing device uses natural language processing to determine that the copy-paste passage was copied from the portion of another medical document, however, this feature is taught b Niezgoda (Niezgoda: Section 3.1).  At the time the invention set forth in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified AMIA in view of Plagiarism in further view of Vagell with these above, aforementioned teachings from Niezgoda with the motivation of having a means of detecting an enhanced means of detecting plagiarism (Niezgoda: Abstract).
13.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Are Electronic Medical Records Trustworthy?, published 2003 by AMIA Symposium Proceedings (hereinafter referred to as AMIA), in view of Plagiarism Checkers: Dispelling 5 Misunderstandings, published April 19, 2014 (hereinafter referred to as Plagiarism), as applied to Claim 25 in further view of Vagell, and even in further view of US Patent Application Publication 2011/0050592 to Kim.
(A)	As per claim 41, the combined teachings of AMIA in view of Plagiarism in further view of Vagell do not teach providing a haptic indication of the portion of the copy-paste passage, however, Kim teaches providing a haptic indication (Kim: Section [0064] and Claim 7) .  At the time the invention set forth in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of AMIA in view of Plagiarism in further view of Vagell with these above, aforementioned teachings from Kim to add this haptic indication to the combined teachings of AMIA in view of Plagiarism to indicate the portion of the copy-paste passage with the motivation of having a means of providing tactile feedback to a user, as recited in Kim (Kim: Section [0064]).
Response to Arguments
14.	The Applicant has not set forth how the amended claims overcome the 35 U.S.C. 112(a) and (b), 35 USC 101 and 35 USC 103 rejections set forth on in the Final Office Action dated on April 27, 2020.    The Office maintains that the 35 U.S.C. 112(a) and (b) rejections are still applicable to the amended claims.  The 35 USC 101 rejection is also applicable to the amended claims. A new ground of rejection over 35 USC 103 has been applied to the amended claims.







Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 2015/0089515 (Section [0042])  and WO 2011/058553 (Abstract) are both directed towards systems of detecting inconsistencies or conflicts within documents.  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
September 13, 2021